308 N.Y. 1039 (1955)
The People of the State of New York, Respondent,
v.
Ammon Hennacy, Appellant.
Court of Appeals of the State of New York.
Argued April 25, 1955.
Decided June 10, 1955
Emanuel Redfield for appellant.
Frank S. Hogan, District Attorney (Harold Roland Shapiro of counsel), for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgments reversed and complaint dismissed, upon the ground that the People failed to prove that defendant was selling books in the street as a commercial venture (People v. Barber, 289 N.Y. 378). No opinion.